MEMORANDUM **
Hector Roderico Garcia, a native and citizen of Guatemala, petitions pro se for review of a Board of Immigration Appeals (“BIA”) order dismissing his appeal from an Immigration Judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss the petition for review.
Garcia does not challenge the BIA’s dismissal of his appeal for failure to file a brief. He did not exhaust the claims presented to this court, and we must therefore dismiss his contentions. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.